Name: Commission Regulation (EC) NoÃ 400/2008 of 5 May 2008 amending for the 95th time Council Regulation (EC) NoÃ 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with Usama bin Laden, the Al-Qaida network and the Taliban
 Type: Regulation
 Subject Matter: civil law;  free movement of capital;  international affairs;  Asia and Oceania;  politics and public safety
 Date Published: nan

 6.5.2008 EN Official Journal of the European Union L 118/14 COMMISSION REGULATION (EC) No 400/2008 of 5 May 2008 amending for the 95th time Council Regulation (EC) No 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with Usama bin Laden, the Al-Qaida network and the Taliban THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with Usama bin Laden, the Al-Qaida network and the Taliban, and repealing Council Regulation (EC) No 467/2001 prohibiting the export of certain goods and services to Afghanistan, strengthening the flight ban and extending the freeze of funds and other financial resources in respect of the Taliban of Afghanistan (1), and in particular Article 7(1), first indent, thereof, Whereas: (1) Annex I to Regulation (EC) No 881/2002 lists the persons, groups and entities covered by the freezing of funds and economic resources under that Regulation. (2) On 21 April 2008, the Sanctions Committee of the United Nations Security Council decided to amend the list of persons, groups and entities to whom the freezing of funds and economic resources should apply. Annex I should therefore be amended accordingly. (3) In order to ensure that the measures provided for in this Regulation are effective, this Regulation must enter into force immediately, HAS ADOPTED THIS REGULATION: Article 1 Annex I to Regulation (EC) No 881/2002 is hereby amended as set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 5 May 2008. For the Commission Eneko LANDÃ BURU Director-General for External Relations (1) OJ L 139, 29.5.2002, p. 9. Regulation as last amended by Commission Regulation (EC) No 374/2008 (OJ L 113, 25.4.2008, p. 15). ANNEX Annex I to Regulation (EC) No 881/2002 is amended as follows: The following entries shall be added under the heading Natural persons: (1) Suhayl Fatilloevich Buranov (alias Suhayl Fatilloyevich Buranov). Name in original script: Ã ypaÃ ½Ã ¾Ã ² Ã ¡Ã Ã Ã °Ã ¹Ã » Ã ¤Ã °Ã Ã ¸Ã »Ã »Ã ¾Ã µÃ ²Ã ¸Ã  Address: Massiv Kara-Su-6, building 12, apt. 59, Tashkent, Uzbekistan Date of birth: 1983. Place of birth: Tashkent, Uzbekistan. Nationality: Uzbek. Other information: (a) One of the leaders of the Islamic Jihad Group; (b) Has undertaken special training on mines and explosives at the Al-Qaida camp in the Khost province; (c) Has participated in military operations in Afghanistan and Pakistan on the Taliban side; (d) Was one of the organisers of the terrorist attacks committed in Uzbekistan in 2004; (e) Criminal proceedings were instituted against him in 2000 in accordance with the following articles of the Criminal Code of the Republic of Uzbekistan: Articles 159, part 3 (Attempts to Constitutional Order of the Republic of Uzbekistan), and 248 (Illegal Possession of Arms, Ammunition, Explosive Substances, or Explosive Assemblies); (f) An order for his arrest has been issued. (2) Najmiddin Kamolitdinovich Jalolov. Name in original script: Ã Ã °Ã »Ã ¾Ã »Ã ¾Ã ² Ã Ã °Ã ¶Ã ¼Ã ¸Ã ´Ã ´Ã ¸Ã ½ Ã Ã °Ã ¼Ã ¾Ã »Ã ¸Ã Ã ´Ã ¸Ã ½Ã ¾Ã ²Ã ¸Ã . Address: S. Jalilov Street 14, Khartu, Andijan Region, Uzbekistan. Date of birth: 1972. Place of birth: Andijan Region, Uzbekistan. Nationality: Uzbek. Other information: (a) One of the leaders of the Islamic Jihad Group; (b) Has undertaken special training on mines and explosives at Al-Qaida camps; (c) Has participated in military operations in Afghanistan and Pakistan on the Taliban side; (d) Was one of the organisers of the terrorist attacks committed in Uzbekistan in 1999 and 2004; (e) Criminal proceedings were instituted against him in March 1999 in accordance with the following articles of the Criminal Code of the Republic of Uzbekistan: Articles 154 (Mercenary), 155 (Terrorism), 156 (Incitement of Ethnic, Racial or Religious Hatred), 159 (Attempts to Constitutional Order of Uzbekistan), 242 (Organisation of Criminal Community) and 244 (Failure to Report about Crime or Concealment thereof); (f) An order for his arrest has been issued.